Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com December 2, 2011 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated November 30, 2011 of Landmark Energy Enterprise, Inc. to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate toour Firm. /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
